Napton, J.,
delivered the opinion of the court.
This was a suit commenced before a justice of the peace of Ste. Genevieve county, by Bernard S. Pratte, overseer of the 21st road district, for the use of said road district, against Robert T. Brown, jr. The summons issued by the justice, required R. T. Brown, to answer the plaintiff, B. S. Pratte, for the use of the 21st road district, in a plea of debt, for three dollars, founded on an account, for failure to work on said road. The summons was duly served on the defendant, Brown, and on the 9th September, the day appointed for the trial, the defendant appeared and moved to quash the writ, because the defendant was summoned to answer B. S. Pratte, for the use of the 21st road district, and not to answer B. S. Pratte, overseer of road district No. 21, and because said summons did not shew in what county said road district No. 21, was situated ; and further, because said summons required defendant to appear before the said justice in less than three months after his last day of holding court. The motion was overruled and a jury was summoned, and the plaintiff obtained his judgment for three dollars. Defendant appealed to the circuit court.
Upon the calling of the case in the circuit court, the defendant filed his motion to dismiss, urging the same reasons heretofore stated in his motion before the justice, and some others, to about the same purport. The motion was overruled, a trial had, and a verdict against the defendant for three dollars.
The defendant then filed a motion in arrest of judgment, for fifteen causes set forth in the motion; some of them being the usual reasons offered for a new trial, and the others consisting of the objections heretofore noticed in the motion to quash.
This motion was also overruled, and judgment given for three dollars and costs, and the defendant appealed to this court.
A bill of exceptions is found in the record, detailing the above facts, and giving copies of the motions and the evidence offered. There was no proof, however, as to the law days of the justice.
Per curiam.
Let the judgment be affirmed. We are unable to see any substantial objections, either to the proceedings before the justice or in the circuit court. Judgment affirmed.